     '
I
/'
         AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                                  FILED
                                                UNITED STATES DISTRICT Co                                                      AUG 14 2019

                         UNITED STATES OF AMERICA
                                           V.
                      MANUEL RODRIGUES-BARIOS (1)
                                                                                       Case Number:         3: 19-CR-02118-LAB

                                                                                    Cassandra Lucinda Lopez
                                                                                    Defendant's Attorney
         USM Number         85183298
         • -
         THE DEFENDANT:
          IZI pleaded guilty to count(s)          One of the Information

          D     was found guilty on count(s)
             after a plea ofnot guiltv.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

                Title and Section / Nature of Offense                                                             Count
                8:1326(A), (B) - Attempted Reentry Of Removed Alien (Felony)                                      1




              The defendant is sentenced as provided in pages 2 through                        2           of this judgment.
          The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

          D      The defendant has been found not guilty on count(s)

          D      Count(s)                                                      is         dismissed on the motion of the United States.

          1ZJ    Assessment: $100.00 - waived


          D      JVTA Assessment*: $


                  *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
          IZI    No fine                   •    Forfeiture pursuant to order filed                                               , included herein.
                 IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
          change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
          judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
          any material change in the defendant's economic circumstances.




                                                                                    HON. LA          Y ALAN BURNS
                                                                                     CHIEF UNITED STATES DISTRICT JUDGE
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:              Manuel Rodrigues-Barios (1)                        Judgment - Page 2 of2
   CASE NUMBER:            3: 19-CR-02118-LAB

                                                      PROBATION
The defendant is hereby sentenced to probation for a term of:
five (5) years


                                     SPECIAL CONDITIONS OF SUPERVISION

  •    Do not enter the United States illegally.

  •    The defendant must not commit another federal, state or local crime.

  II




                                                                              3:19-CR-02118-LAB
